MEMORANDUM **
David Smith appeals from the district court’s grant of summary judgment in fa*652vor of defendants. Having conducted a de novo review, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), we affirm for the reasons given by the district court.
Additionally, we find no abuse of discretion in the district court’s ruling regarding Smith’s motion for an enlargement of time.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.